—Case held, decision reserved and matter remitted to Ontario County Court for further proceedings in accordance with the following Memorandum: County Court erred in denying defendant’s motion to dismiss the indictment without first conducting a hearing to determine whether defendant was denied due process of law by preindictment delay (see, People v Lesiuk, 81 NY2d 485, 490; People v Fuller, 57 NY2d 152, 159; People v Vasquez, 79 AD2d 621; People v Marshall, 72 AD2d 799, 800). Under the circumstances of this case, a hearing must be conducted to determine whether the 14-month delay in arresting and indicting defendant was unreasonable or was " 'a determination made in good faith to defer commencement of the prosecution for further investigation or for other sufficient reasons’ ” (People v Lesiuk, supra, at 490, quoting People v Singer, 44 NY2d 241, 254). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.— Criminal Sale Controlled Substance, 3rd Degree.) Present— Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.